Citation Nr: 1813488	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-37 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to January 1989 and from September 1990 to July 1991, including service in the Southwest Asia Theater of operations during the Persian Gulf War from October 1990 to June 1991, with additional service in the Alabama Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction was subsequently transferred to the Montgomery, Alabama RO.

In November 2017, the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a left ankle disability that is related to his service.

The service treatment records include a November 2011 report of medical assessment indicates a diagnosis of left ankle sprain/strain.  A November 2011 statement of medical examination and duty status indicates a diagnosis of left ankle arthritis and prior sprain.

Post-service, VA records include a November 2012 report indicates that the Veteran reported a motor vehicle accident that aggravated his left knee in March 2012.  A May 2014 report indicates that the Veteran had a second car accident that month and complained of left ankle pain.

The Veteran was afforded a June 2012 VA examination at which time the examiner reviewed a copy of health records provided by the Veteran, but failed to review the claims file.  The Veteran presented with a history of a sprained left ankle while waling for training for PT testing.  He stated that a doctor told him that he had arthritis in the left ankle due to the sprain.  Post-service, he indicated that he was recently involved in a motor vehicle accident in which he injured his left ankle.  He was in the emergency room for two hours and then discharged.  

The examiner indicated that there was no diagnosis to sustain a claimed left ankle condition and opined that the left ankle pain was more likely than not related to a recent MVA and not caused by or related to service.

Once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, VA must provide an adequate one or notify the claimant when one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Since the examiner failed to review the entire claims file and discuss all of the pertinent medical evidence of record prior to providing a medical opinion regarding the Veteran's claim, the June 2012 VA medical opinion is inadequate for adjudication purposes.  On remand, another VA examination and medical opinion must be obtained.  Id.

In addition, since records from Thomas Hospital are not of record, on remand, these private treatment records should be requested and obtained, by the Veteran, if possible to expedite the case, and associated with the claims file. 

While on Remand any additional VA treatment records should also be associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1. Obtain all outstanding VA medical records related to the Veteran's left ankle disability, dated from November 2017 to the present. All records and/or responses received should be associated with the claims file.

2. Contact the Veteran and request that he either submit, or provide VA sufficient information and authorization to obtain any private treatment records related to the Veteran's left ankle disability, including any records from Thomas Hospital in Foley, Alabama.

In order to expedite this case, the Veteran's representative (and/or the Veteran) is asked to obtain these records herself/himself and inform the RO/AMC that all appropriate records have been submitted in order to insure.

3. After the foregoing has been completed, schedule an appropriate VA examination to determine the nature and etiology of any left ankle disability.  All indicated tests and studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.

Is it at least as likely as not (a 50 percent probability or greater) that any current left ankle disability, had its onset in or is etiologically-related to the Veteran's active duty service?

The report of examination should include the complete rationale for all opinions expressed.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note: The requested opinions on aggravation should be premised on the baseline level of severity of the disorder before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the examiner's current findings.

If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.

If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, and after the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




